ACCEPTED
                                                               03-14-00595-CR
                                                                      4151522
                                                     THIRD COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                          2/13/2015 4:05:19 PM
                                                             JEFFREY D. KYLE
                                                                        CLERK
         No. 03-14-00595-CR


          Court of Appeals                     FILED IN
                                        3rd COURT OF APPEALS
              FOR THE                       AUSTIN, TEXAS
  Austin Supreme Judicial District      2/13/2015 4:05:19 PM
                                          JEFFREY D. KYLE
                                                Clerk


      ANDREW ELON GARRAWAY,
                  Appellant


                VS.


         The State of Texas,
                  Appellee




            Appeal From
  The 22nd Judicial District Court
        Hays County, Texas
Trial Court Cause Number CR-11 -0925




    First Motion For Extension
of Time in Which to File State's Brief




             Ben Moore
  Asst. Criminal District Attorney
  Hays County Government Center
712 South Stagecoach Trail, Ste. 2057
      San Marcos, Texas, 78666
            512-393-7600
   benjamin.moore@co.hays.tx.us
       State Bar No. 24042522
  Attorney for the State of Texas
     TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
                                        APPEALS:

       The State files this First Motion for Extension of Time in Which to File

State's Brief, and in support states:
1.     The State's current deadline for filing its brief is February 17,
       2015.

2.     This is the State's first Motion for Extension of Time in which to

       file her brief

3.     The State respectfully requests an extension of approximately
       thirty days, until March 19, 2015 in which to file her brief
4.     Good cause exists for the State's request for extension of time in
       which to file its brief The undersigned attorney is currently responsible
       for prosecuting over 170 felony cases and has not had adequate time to
       devote to the proper research and drafting of the appellate reply brief
5.     These circumstances have significantly delayed the completion of this
       brief

6.     This extension is not being sought to cause undue delay, but to
       seek justice.

7.     For the foregoing reasons, the State respectfully requests that the
       Court grant an approximate thirty day extension for filing
       Appellee's Brief, until March 19, 2015.
                                Respectfiilly submitted,




                                Ben Moore
                                 Asst. Criminal District Attorney
                                 Hays County Government Center
                                 712 South Stagecoach Trail, Ste. 2057
                                 San Marcos, Texas, 78666
                                 512-393-7600
                                Benjamin.moore@co.hays.tx.us
                                 State Bar No. 24042522
                                Attorney for the State of Texas




      The foregoing Appellant Motion for Extension of Time in Which to
File Appellant's Brief was subscribed and sworn to before me by Ben Moore
on this the 13th of February, 2015.




                                                                     Ben Moore




                                      Notary Public in and for the State of Texas
                   CERTIFICATE OF CONFERENCE


       I certify that I emailed Appellant's attorney Ellic Sahualla to ask if he
opposed the extension, on February 13, 2015. Mr. Sahualla repHed and has no
objection.


                                                                   Ben Moore




                       CERTIFICATE OF SERVICE


       I certify that on February 13, 2015,1 served the above motion by email
to ellic@sahuallalaw.com, in accordance with the Texas Rules of Appellate
Procedure.




                                                                   Ben Moore